       Case 1:11-cv-05845-LTS-JCF Document 348 Filed 08/12/20 Page 1 of 2

OFFICE OF THE MONITOR
NUNEZ, ET AL. V. CITY OF NEW YORK, ET AL.                                                          Steve J. Martin
                                                                                                           Monitor

                                                                                               Anna E. Friedberg
                                                                                                  Deputy Monitor

                                                                                    135 West 41st Street, 5th Floor
                                                                                              New York, NY 10036
                                                                      +1 646 895 6567 | afriedberg@tillidgroup.com




                                                                                        August 12, 2020

VIA ECF
The Honorable Laura T. Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10006


Re: Nunez, et al. v. City of New York, et al., 11-cv-5845 (LTS) (JCF)

Dear Judge Swain,

        We write to follow-up on our August 5, 2020 communication (dkt 347) in which the

Monitoring Team provided the Court with the Parties proposed Remedial Order and

modifications to the Consent Judgment. The Monitoring Team has attached two documents to

this letter. First, pursuant to the Court’s July 6th Order (dkt. 344), attached is the Declaration of

Steve J. Martin that details the rationale and necessity of the proposed Remedial Order and

explains the approach taken in tailoring the proposal to properly address the implicated rights and

interests.

        A Stipulation and proposed Order to terminate, amend monitoring, or hold in abeyance

certain enumerated provisions of the Consent Judgment (“Stipulation and Order”) is also

attached to this letter. This agreement reflects the Parties review of the Monitoring Team’s
      Case 1:11-cv-05845-LTS-JCF Document 348 Filed 08/12/20 Page 2 of 2




recommendations, 1 the requirements of the Consent Judgment, the Monitor’s assessments of

Defendants’ compliance with these requirements, as well as the outcome of discussions with the

Monitor concerning the best use of the Monitor’s and Defendants’ resources going forward. The

Monitoring Team believes that the approach for the provisions outlined in the Stipulation and

Order will advance the reform efforts under the Consent Judgment.

       The Monitoring Team and the Parties jointly request the Court approve the proposed

Remedial Order (dkt. 347) and the proposed Stipulation and Order attached to this letter. The

Monitoring Team and the Parties appreciate the Court’s thoughtful and considerate attention to

these matters.

                                           Sincerely,


s/ Steve J. Martin           s/ Anna E. Friedberg          s/Christina B. Vanderveer
Steve J. Martin              Anna E. Friedberg             Christina B. Vanderveer
Monitor                      Deputy Monitor                Associate Deputy Monitor




1
 The Monitoring Team’s recommendations were outlined in the July 2, 2020 Status Letter
submitted to the Court (dkt. 343).




                                               2
